TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 11, 2015



                                       NO. 03-14-00580-CV


                                         G. W., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
        REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on September 5, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings consistent with the Court’s opinion. The appellee

shall pay all costs relating to this appeal, both in this Court and the court below.